               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        PINE BLUFF DIVISION

ALI MARTIN MATAR
ADC # 159986                                              PETITIONER

v.                         No. 5:18-cv-262-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                       RESPONDENT

                                 ORDER
     On de nova review, the Court adopts the recommendation, NQ 19,
as corrected and overrules Matar' s objections, NQ 20.      FED.   R. CIV.
P. 72(b)(3).    The correction: the recommendation's final paragraph
should refer to Matar, not Russell. NQ 19 at 10. Matar's petition is
untimely;      and he hasn't cleared equitable tolling's high bar.    His
petition will therefore be dismissed with prejudice. No certificate of
appealability will issue. 28 U.S.C. § 2253(c)(l)-(2).
     So Ordered.


                                   D .P. Marshallfr.
                                   United States District Judge
